Title: From John Adams to James Warren, 21 March 1776
From: Adams, John
To: Warren, James


     
      My dear sir
      
       March 21. 1776
      
     
     I have not received more than one Letter from you since I left you and that was a very Short one. I have written as often as I could.
     If you get a sight of the New York and Philadelphia News Papers you will see what a mighty Question is before the Tribunal of the Public. The Decision is yet in suspence, but a Guess may be formed what it will be.
     The Day before Yesterday the Committee of Observation of this City a virtuous brave and patriotic Body of Men 100 in Number voted with only one dissentient Voice, to petition their assembly now sitting, to repeal their deadly Instructions to their Delegates in Congress. This assembly, a few days ago upon a Petition from the Same Committee and some other Bodies, has voted seventeen additional Members, in order to make the Representation of this Province more adequate.
     You will soon see, a sett of Resolutions, which will please you. The Continental Vessells the Provincial Vessells, and Letters of Marque and Privateers will be let loose upon British Trade.
     I hope and believe it will not be long before, Trade will be open. Foreign Nations, all the World I hope will be invited to come here, and our People permitted to go to all the World except the Dominion of him, who is adjudged to be Nerone Neronior. I think the Utmost Encouragement must be given to Trade—and therefore We must lay no Duties at present upon Exports and Imports—nor attempt to confine our Trade to our own Bottoms, or our own seamen. This for the present.
     We have so much Work to do, by sea and Land, and so few Hands to do it, that We shall not be under any Necessity nor will it be good Policy, I think, to attempt such Restrictions as yet.
     The Act of Assembly here for seventeen additional Representatives, will give a finishing Blow to the Quaker Interest in this City—at least to its ascendency. It will strip it of all that unjust and unequal Power, which it formerly had over the Ballance of the Province. The Tories here, attribute this Maneuvre to your Friends to whom you are sometimes so partial. If the Charge is true the Posterity of Pensylvania will have cause to bless your Friends from Generation to Generation. You cant think how much I am flattered with it. As I have the Pleasure of a particular Acquaintance, and frequent friendly Conversations with Several Gentlemen of this city belonging to the Committee of Observations, I am inclined to hope, that a small Portion of this Merit, is due to me. But I would not be too vain and proud of it.
    